Citation Nr: 0312947	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  94-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to the service-connected right knee disorder.

2.  Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 10 percent disabling.

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to March 
1982.

This appeal arose from a December 1992 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a low back disorder as secondary to the 
service-connected right knee disorder.  This decision was 
confirmed by rating actions issued in August 1993 and 
February and November 1994.  The veteran was informed through 
supplemental statements of the case issued in July and 
October 1996, March, August and November 1997, March and 
April 1998 and March 1999 of the continued denial of this 
claim.  In December 1999, the Board of Veterans Appeals 
(Board) remanded this issue for further development.  In 
January 2003, the RO issued a rating action which continued 
to deny entitlement to service connection for a low back 
disorder.

The issues of entitlement to increased evaluations for the 
right and left knee chondromalacia and for special monthly 
compensation based on the need for regular aid and attendance 
or housebound benefits will be subject to the attached 
remand.

In his April 2003 statement, the veteran appears to be 
raising a claim to reopen his request for entitlement to 
service connection for a skin disorder and for service 
connection for a toe disability.  As these issues are not 
ready for appellate consideration at this time, they are 
hereby referred to the RO for appropriate action.




FINDING OF FACT

The veteran's diagnosed low back disorder is not 
etiologically related to the service-connected right knee 
disorder.


CONCLUSION OF LAW

The veteran's low back disorder is not proximately due to or 
the result of a service-connected disorder.  38 U.S.C.A. 
§§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he suffers from a low back 
disorder, to include degenerative disc disease (DDD) and 
degenerative joint disease (DJD), which is related to his 
service-connected right knee disability.  He stated that his 
right knee had given out on him in 1989, causing him to fall 
and injure his low back.  Therefore, he believes that service 
connection is justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran's service medical records included the report of 
the May 1980 entrance examination.  This showed that his back 
was within normal limits.  There were no complaints of or 
treatment for a back disorder during service.

In February 1988, the veteran was involved in a motor vehicle 
accident.  A radiology/nuclear medicine study identified some 
mild narrowing of the intervertebral disc space at L4-5 with 
some slight anterior lipping of the vertebrae, and some 
slight intervertebral disc space narrowing at L5-S1.  There 
also appeared to be some very slight anterolisthesis of L5 in 
relation to L4, perhaps measuring 2 to 3 mm; this was perhaps 
related to some degenerative changes at L4-5.  There was also 
the possibility of a spondylitic defect at L5-S1.  On 
November 22, 1991, a private physician noted that the veteran 
had low lumbar pain due to his knee.

VA afforded the veteran an examination in March 1992.  He 
stated that his low back pain had begun after he had fallen 
following his knee giving out.  He had 75 degrees of forward 
flexion; 20 degrees of extension; lateral flexion to 30 
degrees bilaterally; and 45 degrees of rotation bilaterally.  
Straight leg raises were negative bilaterally.  The knee and 
ankle jerks were 1+ bilaterally.  The diagnosis was 
lumbosacral sprain, rule out herniated disc.

Another VA examination was performed in March 1993.  Forward 
flexion was to 50 degrees; extension was to 20 degrees; 
lateral flexion was to 20 degrees on the right and to 25 
degrees on the left; and rotation was to 40 degrees on the 
right and to 45 degrees on the left.  An x-ray showed mild 
anterior spur formation at L5 and minimal narrowing of the 
disc space at L5-S1.  The diagnosis was chronic lumbosacral 
sprain.

In September 1994, the veteran presented at the emergency 
room of a private hospital, complaining of back spasms.  He 
indicated no history of trauma.  There was no tenderness over 
the spine, but there was tenderness over the left lateral 
lower back.  The impression was low back pain.

VA examined the veteran in January 1996.  His chief complaint 
was of back stiffness.  The examination of the right knee 
found no medial, lateral or medial collateral ligament 
problems.  He suffered from significant tenderness in the 
region of the right low back and the sacroiliac joint.  Range 
of motion was decreased.  After examining the veteran's back, 
the examiner stated the following:

In answer to the question, if his back pain is 
related to his knee injury, I feel that given his 
progressive history of his right knee giving way 
and giving out, that he does have ligamentous 
damage that is obvious in that right knee, that you 
would expect him to have a knee that locks up or 
gives out.  I feel that he most likely caused a 
mechanical torque on his low back causing an 
increase in biomechanical stress resulting in low 
back pain.  I thus feel that his injury to the 
right knee has resulted in mechanical low back 
pain.

VA re-examined the veteran in June 1996.  The examiner noted 
the veteran's past reports that he had hurt his back when his 
right knee had given out and he had fallen.  However, in a 
phone conversation, he indicated that his back pain had begun 
after a 1988 motor vehicle accident.  Therefore, the examiner 
felt that this called into question the etiology of the 
veteran's back problem.  If the veteran had indeed suffered a 
pinched nerve as a result of the 1988 accident, this would 
account for his low back complaints.  

Throughout the 1990's, the veteran continued to be treated 
for complaints of low back pain.  X-rays in 1996 and 1998 
found degenerative changes. 

The veteran was afforded a VA examination in November 1998.  
He only displayed about 40 percent of normal forward flexion.  
There were no spasms or deformities.  An x-ray showed a 
possible pars defect at L5.  The diagnosis was chronic 
lumbosacral strain.  The examiner stated that

With respect to his lower back pain, the C-file is 
not clear in terms of establishing whether he truly 
had a fall related to instability of his right knee 
from his service connected condition in that that 
fall produced his lower back pain.  Assuming that 
that hypothesis is correct, then I feel that his 
chronic lumbosacral strain should be a result of 
his service connected right knee condition with 
instability.

In March 1999, the examiner offered an addendum to the 
November 1998 examination report.  The differing sources of 
his back complaints were noted (a fall from the right knee 
giving way and a 1988 motor vehicle accident).  The examiner 
then stated that 

Based on those two medical reports, and based on 
the fact that I reviewed his C-file both today and 
previously, I could not find evidence that would 
relate the cause of his chronic lumbosacral strain 
to specifically instability of his right knee.  On 
that basis, I would agree with Dr. C....that his 
chronic lumbosacral strain was not a direct result 
of his service connected right knee condition with 
instability.

VA again examined the veteran in February 2000.  His 
prominent complaint was of disabling low back pain; he was 
wearing a low back corset.  Range of motion was limited (he 
could not touch his toes).  A neurological examination was 
within normal limits.  The diagnosis was lumbosacral strain.  
The examiner stated that 

He alleged in his history a falling injury that he 
had in 1989.  He stated that his right knee popped 
out and gave out and he fell, injuring his lower 
back.

Assuming that history is correct and I could find 
no corroborating information regarding that in the 
C-file, then I feel that his lower back condition 
was a direct result of his service connected 
bilateral knee chondromalacia conditions.  On the 
other hand, if that hypothetical is not correct, 
then I doubt that his right knee service connected 
conditions produced or caused chronic lumbosacral 
strain.




Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 510 (West 2002)) (VCAA).  This 
enhanced the notification and assistance duties of VA towards 
claimants.  After reviewing this case, it is found that these 
duties have been met.

The veteran was provided a statement of the case (SOC) and 
several supplemental statements of the case (SSOC).  These 
all informed the veteran of the evidence that was of record 
and which explained why that evidence did not establish 
entitlement to the benefit sought.  In January 2003, he was 
sent correspondence by the RO which informed him of the 
provisions of the VCAA.  This informed him of the evidence 
and information that would be obtained by VA and what 
evidence and information he could obtain to substantiate his 
claim.  Moreover, the January 2003 SSOC contained the post-
VCAA regulations.

Therefore, it is found that the RO has informed the veteran 
of the information and evidence necessary to substantiate his 
claim.  The RO has also provided the veteran VA examinations 
and notified him of what evidence and information was being 
obtained by VA and what information and evidence he needed to 
provide in support of his claim.  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a low back 
disorder as secondary to the service-connected right knee 
disorder is not warranted.  The VA examiners had expressed an 
opinion that, if the evidence showed that the veteran had 
fallen due to his knee, any resultant low back disorder could 
be found to be related to that fall.  However, there is no 
objective evidence of record that corroborates the veteran's 
claim that he had fallen, thus injuring his low back, when 
his right knee gave out in 1989.  Moreover, the February 1988 
treatment records following his motor vehicle accident 
clearly show that degenerative changes preexisted any alleged 
and unsubstantiated 1989 fall.  Since this fall was never 
factually established, the examiners could not find that it 
was the source of the low back disability.  While the veteran 
believes that such a relationship exists, he is not 
competent, as a layperson, to render opinions as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder as secondary to the 
service-connected right knee disability.


ORDER

Service connection for a low back disorder as secondary to 
the service-connected right knee disorder is denied.


REMAND

A review of the record indicates that the veteran's right and 
left knee chondromalacia were last examined by VA in February 
2000.  At that time, it had been found that his knee 
disorders were not painful, particularly on movement or 
pressure.  In 2001 and 2002, he sought treatment from VA on 
an outpatient basis.  During this treatment, he complained of 
severe knee pain.  These complaints suggest that his knee 
disorders may have worsened since the 2000 VA examination.  
As a consequence, it is found that another VA examination is 
in order.

The record also indicates that the RO denied entitlement to 
special monthly compensation based on regular aid and 
attendance or housebound benefits in January 2003.  In April 
2003, the veteran submitted a statement which appears to 
disagree with this denial.  Under these circumstances, the 
Board must remand this issue for the preparation of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

This case is therefore REMANDED to the RO for the following:


1.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Columbus, Ohio for any 
treatment for right and left knee 
chondromalacia during the period from 
December 2002 to the present.  Please 
obtain the following type(s) of records: 
notes, consults, and imaging (X-Ray, MRI, 
CT scan).  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination:  an orthopedic examination 
in order to show the current nature and 
degree of severity of the veteran's right 
and left knee chondromalacia.  Send the 
claims folder to the examiner for review.  
The examiner must comment on whether 
there is functional loss due to weakness, 
fatigability, incoordination or pain on 
movement of the joints.  See 38 C.F.R. 
§ 4.45 (2002).  The examiner must provide 
the ranges of motion of both knees, 
noting what constitutes normal range of 
motion.  Whether there is moderate or 
severe impairment of the knees, 
manifested by recurrent subluxation or 
lateral instability, should be indicated 
by the examiner.  A complete rationale 
for any opinions expressed must be 
provided.

3.  The RO should readjudicate the 
veteran's claims for increased 
evaluations for the right and left knee 
chondromalacia.  

4.  The RO should issue to the veteran 
and his representative a statement of the 
case on the issue of entitlement to 
special monthly compensation based on 
regular aid and attendance or housebound 
benefits in accordance with Manlincon, 
supra.  An appropriate period of time 
should be allowed for response.  

Thereafter, if the veteran files a timely 
substantive appeal, the case should be 
returned to the Board for further 
appellate action.  The Board intimates no 
opinion as to the ultimate outcome of 
this matter.  The veteran need take no 
action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

